Case 18-11599      Doc 80    Filed 01/24/20 Entered 01/24/20 16:48:50        Desc Main
                               Document     Page 1 of 2



                     UNITED STATES BANKRUPTCY COURT
                DISTRICT OF MASSACHUSETTS, BOSTON DIVISION
 In re                            )                Case No. 18-11599 – FJB
                                  )
 Thomas Morganelli                )                Chapter 13
 Sharon Ferrell-Morganelli        )
                                  )
                                  )
                    Debtors.      )
 ________________________________)

            MOTION FOR EXTENSION OF TIME TO RESPOND TO
          NEWREZ LLC DBA SHELLPOINT MORTGAGE SERVICING’S
                         MOTION FOR RELIEF

 1.      A Motion for Relief was filed by NewRez LLC dba Shellpoint Mortgage
         Servicing on January 10, 2020.

 2.      Any Objections or Responses are due by January 24, 2020.

 3.      Counsel has not been able to contact the Clients regarding the Motion.
         Counsel requests a short extension of time to confer with the clients.

 4.      No prejudice to any party in interest will be caused by the granting of this
         motion.

        Wherefore, Counsel respectfully requests that the deadline to respond be
 extended for seven (7) additional days or until January 31, 2020 and for other
 further relief as is just.

                                                          Respectfully submitted,

 Dated: January 24, 2020                                  _/s/ Richard D. Smeloff_
                                                          Richard D. Smeloff
                                                          Smeloff & Associates
                                                          500 Granite Ave
                                                          3rd Floor
                                                          Milton MA 02186
                                                          (617) 690-2124
                                                          BBO# 567869
Case 18-11599     Doc 80    Filed 01/24/20 Entered 01/24/20 16:48:50       Desc Main
                              Document     Page 2 of 2



                           CERTIFICATE OF SERVICE

 I, Richard D. Smeloff, Esq., hereby certify that I have served a copy of the within
 Motion to the distribution service listed below.

 Dated: January 24, 2020


 _/s/ Richard D. Smeloff_
 Richard D. Smeloff, Esq.


 Korde & Associates, PC
 900 Chelmsford Street
 Suite 3102
 Lowell, MA 01851
